FINAL OFFICE ACTION
	New claims 11-20 are pending in this continuation reissue application of reissue application 14/609,631 (now RE, 47,253) which is a continuation reissue application of reissue application 13/962,787 (now RE45,445) which is a reissue of U.S. Patent No. 7,996,537 (hereinafter “the '537 patent” issued from application 10/531,753 (hereinafter “the '753 application”).  Claims 1-10 were previously cancelled.  New claim 11 has been further amended.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,996,537 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
The specification has been amended to remove the incorporation by reference statement with respect to PCT/SE02/02021.  The objection to the specification is therefore withdrawn.
	Claim 11 has been amended to recite configuring a filter instead of creating a filter and overcomes the rejection under 112 1st paragraph and 251 original patent rejection.
	Additionally, a terminal disclaimer has been filed which overcomes the nonstatutory double patenting rejection of claims 11-20 over claims 1-10 or RE45,445 and over claims 11-20 of RE47,253.  Accordingly, these rejections are withdrawn.
	Regarding the rejection of claims 11-20 under 251 for being based upon a defective reissue declaration, Applicant contends:
	Claims 11-20 are rejected as being based upon a defective reissue declaration
under 35 U.S.C. § 251. Specifically, the Office Action states that “the nature of the
broadening is not clearly described and correlated to a claim in the error statement.”
Office Action, p. 4. Applicant respectfully traverses these rejections. The cited
requirement comes from the post-AIA  version of § 1.175. However, the pre-AIA  version
of the rule does not include this same requirement. Rather, it merely requires “stating at
least one error being relied upon as the basis for reissue,” without any requirement of
identifying specific claims. 37 C.F.R. 1.175(a)(1) (pre-AIA ). Since this Application claims a pre-AIA  priority date, Applicant respectfully submits that the post-AIA  version of § 1.175 does not apply. Furthermore, Applicant submits that the submitted reissue
declaration complies with the requirements of pre-AIA  § 1.175, identifying “at least one
error being relied upon as the basis for reissue.” Accordingly, Applicant respectfully
requests reconsideration and withdrawal of the objection.

(remarks 7-8)
The Examiner disagrees. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Furthermore, the subject matter indicated in the declaration as being added to the claim “creating a filter…” is not supported by the ’537 patent specification and is no longer being claimed, and therefore cannot be relied upon as the basis for the error statement.  
REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 11-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.
The nature of the defect(s) in the 2/12/2019 Declaration is set forth below.  The Error statement in the declaration states:
Applicant believes it was error in independent claim 1 to not claim “creating a filter for trusted one of the DCHP servers” or updating a table dynamically in the switch node, the table storing an identification of the subscriber device and the assigned subscriber address. See new independent claim 10 and analogous claim 16 in the Preliminary Amendment filed herewith.

While this reissue appears to be a broadening reissue, the nature of the broadening is not clearly described and correlated to a claim in the error statement.  Instead, the statement merely recites what has been added to the claims without acknowledging what has been omitted, and thus not clearly conveying the nature of the broadening in the error statement.  Furthermore, the subject matter indicated as being added to the claim “creating a filter…” is not supported by the ’537 patent specification, and therefore cannot be relied upon as the basis for the error statement.  
Allowable Subject Matter
Claims 11-20 would be allowable if the rejection under 251 is overcome.  While Lim teaches DHCP server system 110 that maintains a trusted identifier database 318 (See Col. 7, 7-9), the closest prior art of record, including Lim (U.S. Patent No. 5,884,024) fails to disclose, teach, or suggest that the list/table of trusted ones of the DHCP servers are “in the switch node" as per claim 11.  Claim 16 recites commensurate limitations.  
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cameron Saadat/Primary Examiner, Art Unit 3992             

Conferees:
                                                                                                                                                                                           /WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992